             Case 1:20-cr-00134-KPF Document 22 Filed 09/15/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
____________________________________

UNITED STATES OF AMERICA
                                                             Order of Restitution
                v.

GREG MILLER                                                  Docket No. 20 Cr. 134 (KPF)
____________________________________

        Upon the application of the United States of America, by its attorney, Audrey Strauss,

Acting United States Attorney for the Southern District of New York, Timothy V. Capozzi,

Assistant United States Attorney, of counsel; the presentence report; the Defendant’s conviction

on Count One of the above Information; and all other proceedings in this case, it is hereby

ORDERED that:


        1.      Amount of Restitution

        GREG MILLER, the Defendant, shall pay restitution in the total amount of $3,698,010,

pursuant to 18 U.S.C. §§ 3663, 3663A, and 3664, to the victims of the offense charged in Count

One. The names, addresses, and specific amounts owed to the victims is set forth in the Schedule

of Victims, attached hereto as Schedule A. Upon advice by the United States Attorney’s Office of

a change of address of a victim, the Clerk of the Court is authorized to send payments to the new

address without further order of this Court.

                A.     Joint and Several Liability

        Defendant’s liability for restitution shall be joint and several with that of any other

defendant ordered to make restitution for the offenses in this matter, specifically: Inessa Muchnik,

under docket number 19 Mag. 10713.




2020.01.09
            Case 1:20-cr-00134-KPF Document 22 Filed 09/15/20 Page 2 of 4




                 B.     Apportionment Among Victims

       Pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid before the United

States is paid. Restitution shall be paid to the victims identified in the Schedule of Victims,

attached hereto as Schedule A, on a pro rata basis, whereby each payment shall be distributed

proportionally to each victim based upon the amount of loss for each victim, as set forth more fully

in Schedule A.

       2.        Schedule of Payments

       Pursuant to 18 U.S.C. § 3664(f)(2), in consideration of the financial resources and other

assets of the Defendant, including whether any of these assets are jointly controlled; projected

earnings and other income of the Defendant; and any financial obligations of the Defendant;

including obligations to dependents, the Defendant shall pay restitution in the manner and

according to the schedule that follows:

       In the interest of justice, restitution shall be payable in installments pursuant to 18 U.S.C.

§ 3572(d)(1) and (2).

       While serving the term of imprisonment, the Defendant shall make installment payments

toward his restitution obligation, and may do so through the Bureau of Prisons’ (BOP) Inmate

Financial Responsibility Plan (IFRP). Pursuant to BOP policy, the BOP may establish a payment

plan by evaluating the Defendant’s six-month deposit history and subtracting an amount

determined by the BOP to be used to maintain contact with family and friends. The remaining

balance may be used to determine a repayment schedule. BOP staff shall help the Defendant

develop a financial plan and shall monitor the inmate’s progress in meeting his restitution

obligation. Any unpaid amount remaining upon release from prison will be paid in monthly

installments of at least 10% of his gross monthly income on the first of each month.



                                                 2
            Case 1:20-cr-00134-KPF Document 22 Filed 09/15/20 Page 3 of 4




       If the Defendant defaults on the payment schedule set forth above, the Government may

pursue other remedies to enforce the judgment.

       3.      Payment Instructions

       The Defendant shall make restitution payments by certified check, bank check, money

order, wire transfer, credit card or cash. Checks and money orders shall be made payable to the

“SDNY Clerk of the Court” and mailed or hand-delivered to: United States Courthouse, 500 Pearl

Street, New York, New York 10007 - Attention: Cashier, as required by 18 U.S.C. § 3611. The

Defendant shall write his name and the docket number of this case on each check or money order.

Credit card payments must be made in person at the Clerk’s Office. Any cash payments shall be

hand delivered to the Clerk’s Office using exact change, and shall not be mailed. For payments

by wire, the Defendant shall contact the Clerk’s Office for wiring instructions.

       4.      Additional Provisions

       The Defendant shall notify, within 30 days, the Clerk of Court, the United States Probation

Office (during any period of probation or supervised release), and the United States Attorney’s

Office, 86 Chambers Street, 3rd Floor, New York, New York 10007 (Attn: Financial Litigation

Unit) of (1) any change of the Defendant’s name, residence, or mailing address or (2) any material

change in the Defendant’s financial resources that affects the Defendant’s ability to pay restitution

in accordance with 18 U.S.C. § 3664(k). If the Defendant discloses, or the Government otherwise

learns of, additional assets not known to the Government at the time of the execution of this order,

the Government may seek a Court order modifying the payment schedule consistent with the

discovery of new or additional assets.

       5.      Restitution Liability

       The Defendant’s liability to pay restitution shall terminate on the date that is the later of 20

years from the entry of judgment or 20 years after the Defendant’s release from imprisonment, as

                                                  3
             Case 1:20-cr-00134-KPF Document 22 Filed 09/15/20 Page 4 of 4




provided in 18 U.S.C. § 3613(b). Subject to the time limitations in the preceding sentence, in the

event of the death of the Defendant, the Defendant’s estate will be held responsible for any unpaid

balance of the restitution amount, and any lien filed pursuant to 18 U.S.C. § 3613(c) shall continue

until the estate receives a written release of that liability.


        6.      Sealing

        Consistent with 18 U.S.C. §§ 3771(a)(8) & 3664(d)(4) and Federal Rule of Criminal

Procedure 49.1, to protect the privacy interests of victims, the Schedule of Victims, attached hereto

as Schedule A, shall be filed under seal, except that copies may be retained and used or disclosed

by the Government, the Clerk’s Office, and the Probation Department, as need be to effect and

enforce this Order, without further order of this Court.


        SO ORDERED:
                                                                       9/15/2020
        ___________________________________                          _____________
        HONORABLE KATHERINE POLK FAILLA                              DATE
        UNITED STATES DISTRICT JUDGE




                                                    4
